


Exhibit 10.2
EIGHTH AMENDMENT
TO
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT


This Eighth Amendment to Amended and Restated Loan and Security Agreement is
made and entered into as of September 4, 2015 (the “Amendment”) by and among
SQUARE 1 BANK (“Bank”) and TRUPANION, INC. and TRUPANION MANAGERS USA, INC.
(each a
“Borrower”, and collectively “Borrowers”).


RECITALS


Borrowers and Bank are parties to that certain Amended and Restated Loan and
Security Agreement dated as of August 24, 2012 (as amended from time to time,
the “Agreement”). The parties desire to amend the Agreement in accordance with
the terms of this Amendment.


NOW, THEREFORE, the parties agree as follows:


1)
Section 2.1(b)(iii) of the Agreement is hereby amended and restated, as follows:



(iii) Ancillary Services Sublimit. Subject to the availability under the
Revolving Line, at any time and from time to time from the date hereof through
the Business Day immediately prior to the Revolving Maturity Date, Borrowers may
request the provision of Ancillary Services from Bank. The aggregate limit of
the Ancillary Services shall not exceed the Ancillary Services Sublimit,
provided that availability under the Revolving Line shall be reduced by the
aggregate limits of (i) any outstanding and undrawn amounts under all Letters of
Credit issued hereunder, (ii) corporate credit card services provided to
Borrower, (iii) the total amount of any Automated Clearing House processing
reserves, (iv) the applicable Foreign Exchange Reserve Percentage, and (v) any
other reserves taken by Bank in connection with other treasury management
services requested by Borrower and approved by Bank. In addition, Bank may, in
its sole discretion, charge as Advances any amounts for which Bank becomes
liable to third parties in connection with the provision of the Ancillary
Services. The terms and conditions (including repayment and fees) of such
Ancillary Services shall be subject to the terms and conditions of the Bank’s
standard forms of application and agreement for the applicable Ancillary
Services, which Borrowers hereby agree to execute.


2)
The following defined term set forth in Exhibit A to the Agreement is hereby
amended and restated, as follows:



“Ancillary Services Sublimit” means a sublimit for Ancillary Services under the
Revolving Line not to exceed $3,000,000.


3)
Unless otherwise defined, all initially capitalized terms in this Amendment
shall be as defined in the Agreement. The Agreement, as amended hereby, shall be
and remain in full force and effect in accordance with its respective terms and
hereby is ratified and confirmed in all respects. Except as expressly set forth
herein, the execution, delivery, and performance of this Amendment shall not
operate as a waiver of, or as an amendment of, any right, power, or remedy of
Bank under the Agreement, as in effect prior to the date hereof. Each Borrower
ratifies and reaffirms the continuing effectiveness of all agreements entered
into in connection with the Agreement.








--------------------------------------------------------------------------------




4)
Each Borrower represents and warrants that the representations and warranties
contained in the Agreement are true and correct as of the date of this
Amendment.



5)
This Amendment may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one
instrument.



6)
As a condition to the effectiveness of this Amendment, Bank shall have received,
in form and substance satisfactory to Bank, the following:



a)
this Amendment, duly executed by each Borrower;



b)
payment of all Bank Expenses, including Bank’s expenses for the documentation of
this amendment and any related documents, and any UCC, good standing or
intellectual property search or filing fees, which may be debited from any of
Borrowers’ accounts; and



c)
such other documents and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.







[Remainder of page intentionally left blank]





























































--------------------------------------------------------------------------------






[signaturessq1.jpg]








































Trupanion, Inc. -8th Amendment toA&R LSA (Execution)

